DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter








Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a slip ring bridge, in particular for use in a wind power installation as recited by independent claim 1, comprising:
at least two segments configured to provide electrical power; and 
an insulation element configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including an electrically conducting shield arranged inside the insulation element and connected to a constant electric potential.


With respect to claim 12 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a slip ring unit as recited by independent claim 12, comprising:
a slip ring; 
a slip ring bridge including at least two segments configured to provide electrical power, and an insulation element configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including an electrically conducting shield arranged inside the insulation element and connected to a constant electric potential; and 
a slip ring brush held by the slip ring bridge for transmitting the electrical power to the slip ring.

With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an electrical machine, in particular a generator for a wind power installation as recited by independent claim 13, comprising:
a slip ring bridge, said slip ring bridge comprising 
at least two segments configured to provide electrical power, and 
an insulation element configured to insulate the segments to maintain the segments in spaced-apart relationship, said insulation element including an electrically conducting shield arranged inside the insulation element and connected to a constant electric potential.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832